Citation Nr: 1302485	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-39 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a respiratory disability (claimed as breathing trouble), to include an upper respiratory infection and sleep apnea, and to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Muskogee, Oklahoma.

In October 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Muskogee, Oklahoma.  A transcript of the proceeding is associated with the claims file.

In light of statements made by the Veteran at the Board hearing, the Board has recharacterized the Veteran's claimed breathing trouble as a claim for service connection for a respiratory disability, to include an upper respiratory infection and sleep apnea, and to include as due to asbestos exposure.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to service connection for bilateral hearing loss and for an upper respiratory infection are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

The evidence is in relative equipoise as to whether the Veteran has tinnitus that was incurred in service.


CONCLUSIONS OF LAW

Resolving doubt in the Veteran's favor, the Veteran's tinnitus was incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for tinnitus is being granted herein, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty in the Army from June 1968 to June 1971.  He claims that he incurred tinnitus during his active service.  

Specifically, the Veteran testified at the Board hearing that he was exposed to loud noise during his basic training from grenades, firing an M-14, and the rifle range without hearing protection, as well as about every six months when he had to qualify.  See Transcript at 9-13.  He also testified that he experienced ringing in his head when he was hit with a bugle stick.  See Transcript at 13.  The Veteran testified that he has experienced ringing in his ears ever since basic training.  See Transcript at 19.

With regard to the veteran's service in Germany, where he served as a medical aidman and an ambulance driver, see DA Form 20, he testified that he had exposure to loud noise during a two-week period when he served in an airfield (as a medic) and slept in a hangar close to a runway.  See Transcript at 15-18.  In that regard, the Board acknowledges copies of photographs submitted by the Veteran of the airfield where he apparently served in Germany.  He also testified that he was exposed to loud noise from sirens while driving an ambulance in Germany.  See Transcript at 22-25.

As an initial matter, the Board acknowledges that the Veteran did not assert any acoustic trauma from ambulance sirens until the time of the Board hearing.  Priorto, the Veteran only reported exposure to loud noise from gunfire, grenades, and aircraft.  Nevertheless, the Veteran's DA Form 20 reflects that he served as a medical aidman and, most poignantly, an ambulance driver, and the Board finds that the Veteran's Board hearing testimony is particularly credible regarding having been exposed to loud noise from ambulance sirens which would be consistent with his MOS as an ambulance driver.  The Board also notes again that the Veteran submitted photos from his service in the airfield in Germany (and particularly clear duplicates were submitted the day of the Board hearing with a waiver, as the prior copies in the claims file were not of such a good quality).  Therefore, the Board will concede acoustic trauma in this particular case.  The Board also notes again that his experience and training as a medic are also acknowledged.

The Veteran submitted a February 2009 letter from Dr. L.I., an audiologist, in support of his claim.  Dr. L.I. wrote in her letter that the Veteran presented in February 2009 for audiologic evaluation with a long history of hearing loss and tinnitus, albeit he reported to her that he could not recall when it began.  He reported to Dr. L.I. that he was exposed to hazardous noise from working in close proximity to aircraft, as well as M-16 and grenade testing.  He describe his tinnitus as high-pitched and intermittent, and that he had trouble hearing normal conversation when background noise was present.  He also reported to her his post-service history of working as a sandblaster and in an oil field with hearing protection.  See also Private Treatment Record, June 1995 (sandblasting oil derricks).  Pure tone thresholds were noted as revealing normal sloping to severe sensorineural hearing loss bilaterally (but no specific pure tone thresholds were noted), and word recognition scores suing Maryland CNC word lists were 86 percent in the right ear and 80 percent in the left ear.  Dr. L.I. recorded diagnoses of binaural hearing loss and tinnitus.  She opined that having reviewed the Veteran's service history, it is just as likely as not that at least some of his hearing loss and tinnitus were the result of his exposure to hazardous noise in service.

As noted above, the Veteran testified that he has experienced ringing in his ears since service, and the Board acknowledges that the Veteran is competent to report symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (ringing in the ears is capable of lay observation).  Also, as shown above, Dr. L.I. noted in her February 2009 letter that she examined the Veteran, considered his reported history of in-service noise exposure as well as his post-service occupational noise exposure, diagnosed him with tinnitus, and opined that it was at least as likely as not related at least some to his history of noise exposure in service.  At the same time, the Board acknowledges that he apparently reported to Dr. L.I. that he could not recall the time of onset of his tinnitus symptoms except that it was for a long time, and Dr. L.I. only considered the Veteran's exposure to noise from aircraft and gunfire and grenade testing and not ambulance sirens.  Therefore, in light of all of the above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran incurred tinnitus in service, and based thereon, the Board will resolve all doubt in favor of the Veteran and grant the tinnitus claim.  

The Board acknowledges that no VA examination was ever obtained relating to the Veteran's tinnitus claim.  The Board finds, however, that in this particular case, the evidence of record is sufficient to decide the claim.  This evidence includes the Veteran's competent, credible, and probative testimony that he experienced ringing in his ears in service which continued thereafter.  

In sum, having resolved all doubt in favor of the veteran, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. § 5017(b) (West 2002).


ORDER

Service connection for tinnitus is granted.


REMAND

A.  Hearing Loss

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

The Veteran claims that he has bilateral hearing loss disability as a result of acoustic trauma in service.  As described in greater detail above, the Veteran asserts that he was exposed to loud noise in service from rifles and grenade testing during his basic training, as well as from aircraft and ambulance sirens while stationed in Germany as a medic and ambulance driver.  

The Veteran's September 1967 enlistment examination report reflects pure tone thresholds (converted from ASA to ISO) as follows:



Hertz (decibels)

500
1000
2000
4000
RIGHT
25
10
10
15
LEFT
20
10
15
15

His March 1971 separation examination report reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
4000
RIGHT
10
0
0
10
LEFT
5
0
5
10

As noted above, a February 2009 letter from Dr. L.I., a private audiologist, reflects that pure tone thresholds revealed normal sloping to severe bilateral sensorineural hearing loss and that speech recognition scores using Maryland CNC word lists were 86 percent in the right ear and 80 percent in the left ear.  In that regard, the Board notes that these speech recognition scores meet the criteria under 38 C.F.R. § 3.385 for a bilateral hearing loss disability.  Also, as noted above, Dr. L.I. opined that the Veteran's bilateral hearing loss was at least as likely as not related to in-service noise exposure.

The Board again acknowledges that there is evidence of acoustic trauma in service, as well as the February 2009 opinion of Dr. L.I. in support of his claim.  The Board also has considered that service connection for tinnitus has been granted herein.  With regard to the Veteran's claimed hearing loss, however, the Board notes that it is not entirely clear whether the Veteran's diagnosed bilateral hearing loss is related to service because, among other things, his pure tone threshold at 500 hertz at the time of enlistment was 25 in his right ear thereby indicating that he had some level of hearing impairment, however, a hearing loss disability was not diagnosed by the examiner.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (higher threshold levels than 20 indicates some degree of hearing loss).  Accordingly, the presumption of soundness attaches with respect to the right ear but the issue is raised as to whether a hearing loss disability clearly and unmistakably pre-existed service and was not aggravated thereby.  See 38 U.S.C.A. §§ 1111 (West 2002).  Moreover, his pure tone thresholds improved at the time of separation, as shown above, although in that regard, the Board is mindful of the fact that normal hearing at separation from service is not necessarily a bar to finding that any current hearing loss is related to a Veteran's period of service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Therefore, in light of all the above, and having considered the evidence of in-service noise exposure, the service treatment records indicating a possible preexisting hearing loss disability, evidence of a current bilateral hearing loss disability, as well as the February 2009 opinion letter from Dr. L.I., the Board finds that a remand is required so that the Veteran may be afforded a VA examination relating to his claim.  

In addition, the Board notes that Dr. L.I. noted in her February 2009 letter that the Veteran reported having received hearing aids at the VA medical center one and a half years prior.  These VA treatment records have not, however, been associated with the claims file, as there are only a handful of VA records in the claims file dated from January 2008 to January 2009, none of which relate to his claimed hearing loss.  Therefore, the Board also finds that a remand is also necessary so that any outstanding VA treatment records relating to the Veteran's claim for bilateral hearing loss, including those dated from 2007 to present may be associated with the claims file.

B.  Respiratory Disability

The Veteran claims that he has a respiratory disability that is related to service.  At the Board hearing, the Veteran asserted that he was exposed to asbestos in service, that he has experienced breathing problems after service, and that he incurred an upper respiratory infection condition and sleep apnea as a result of his service, including asbestos exposure.

Specifically, he testified at the Board hearing that his barracks were heated with steam radiators with pipes that he believed had asbestos.  See Transcript at 31.  He testified that he began to experience breathing problems at the end of his tour and "through the years" post-service, and that more recently he was hospitalized several times around 2007 or 2008, including for pneumonia.  See Transcript at 25-27, 32.  

With regard to claims involving alleged exposure to asbestos in service, the Court has observed that there has been no specific statutory guidance with regard to claims for service connection for asbestos-related diseases, nor has the Secretary promulgated any regulations.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (hereinafter "DVB Circular"), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB Circular was subsumed verbatim as § 7.21 of the Adjudication Procedure Manual, M21-1, Part VI (reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C).  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The M21-1MR provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.

As an initial matter, the Board notes that the Veteran's service treatment records are negative for any respiratory complaints, and his March 1971 separation chest x-ray revealed no significant abnormality.

Even so, as noted above, the Veteran testified that he saw asbestos lined pipes in his sleeping quarters in service and to trouble breathing after service, and there is evidence of a current respiratory condition in recent VA treatment records.  Based thereon, the Board finds that the low threshold requirement for requiring a VA examination has been met, and that a remand is therefore required to provide the Veteran with a VA examination relating to his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, as noted above, the Veteran testified that he was hospitalized several times in 2007 or 2008 at the VA medical center for breathing difficulties.  The Board notes, however, that the claims file only includes a handful of the Veteran's VA treatment records, dated between January 2008 and January 2009 (albeit these records do include inpatient records for treatment for pneumonia and hypoxia in January 2008 and an upper respiratory infection in March 2008).  Therefore, because the Veteran has indicated that there may be some VA treatment records relating to his claim dated since 2007 that are missing from the claims file, the Board finds that a remand is also necessary so that any outstanding VA treatment records relating to the Veteran's claim dated from 2007 to present may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's VA treatment records, including hospitalization records, relating to his claims for bilateral hearing loss and for an upper respiratory infection, to include those dated from 2007 to present and associate them with the claims file.  

2.  After the above development has been completed, schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's claimed bilateral hearing loss disability.  The claims folder should be provided to the examiner for review in conjunction with the examination.  

After reviewing the file, and conducting a thorough audiological examination, and identifying the nature of the Veteran's hearing loss disability, the examiner should render an opinion as follows:

a) Whether it is clear and unmistakable (i.e. undebatable, obvious, manifest) that the Veteran had a hearing loss disorder of the right ear that pre-existed service;

b) If so, state whether it is clear and unmistakable that the Veteran's preexisting hearing loss disorder of the right ear was not aggravated during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

c) If a response above is negative, please opine as to whether it is at least as likely as not (50-50 probability) that the Veteran's current right ear hearing loss disability had its onset in service or is otherwise related to service.  

d) Is it at least as likely as not (50-50 probability) that the Veteran's current left ear hearing loss disability had its onset in service or is otherwise related to service.

The examiner must be mindful of the fact that normal hearing in service and for many years following discharge from service is not necessarily a bar to finding that any current hearing loss is related to a Veteran's period of service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  

3.  After step 1 is complete, schedule the Veteran for a VA pulmonary examination to determine the nature and etiology of any current respiratory disability, to include an upper respiratory infection and sleep apnea, and to include as due to asbestos exposure.  The claims folder should be provided to the examiner for review in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the file, interviewing the Veteran, conducting a thorough examination, and identifying the nature of any current respiratory disability, the examiner should render an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any current respiratory disability, including sleep apnea, and any other identified disability began in or is related to service, to include whether it is at least as likely as not that any disability is the result of claimed exposure to asbestos in service.  

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  

4.  Then, after all of the above development has been completed, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


